Citation Nr: 0707788	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to a service-connected 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision, in which the RO 
denied the veteran service connection for erectile 
dysfunction and for a psychiatric condition.  The veteran 
filed a notice of disagreement (NOD) in July 2004, and the RO 
issued a statement of the case (SOC) in August 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Erectile dysfunction was first diagnosed many years after 
service, and there is no competent evidence or opinion of a 
medical relationship between erectile dysfunction and 
service.

3.  There is no competent evidence establishing that the 
veteran has, or ever has had, a psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile 
dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for a psychiatric 
disability, claimed as secondary to a service-connected 
condition, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  
However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection and claims for service connection as 
secondary to a service-connected disability, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA.  As 
discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claims.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); see also Mayfield v. Nicholson, 20 Vet. 
App. 527 (2006).

Regarding Dingess/Hartman, the Board finds that the veteran 
was not notified as to the degree of disability or the 
effective date that may be assigned; however, as the decision 
herein denies the claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman, 19 Vet. 
App. 473.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports, as well as VA outpatient treatment 
records from the facilities identified by the appellant.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Erectile Dysfunction

Considering the evidence in light of the above, Board finds 
that service connection for the veteran's erectile 
dysfunction is not warranted.

The veteran's service medical records are devoid of any 
notation as to complaints, findings, or diagnosis of erectile 
dysfunction.  Thus, no erectile dysfunction was shown in 
service.

Post service, a December 2002 VA treatment record revealed 
that medications were reviewed for the cause of the veteran's 
erectile dysfunction.  A February 2003 VA treatment record 
shows the first diagnosis of erectile dysfunction.  Remaining 
VA treatment records show treatment for the veteran's 
erectile dysfunction.

Although the veteran is currently diagnosed with erectile 
dysfunction, the Board finds that there is no competent 
medical evidence or opinion even suggesting a relationship 
between the veteran's current erectile dysfunction and his 
service, and neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence or opinion.  Therefore, service connection 
for erectile dysfunction is not warranted.

B.  Psychiatric Disability

The veteran asserts that he has a psychiatric condition that 
is related to his service-connected disabilities.  After 
review of the evidence of record, however, the Board finds 
that service connection for the veteran's claimed psychiatric 
condition is not warranted.

The veteran's service medical records are devoid of any 
notation as to complaint, findings, or diagnosis of a 
psychiatric condition.  The report of separation examination 
shows that his psychiatric condition was normal.

Post-service VA treatment records dated from December 2002 to 
February 2004 are of record, but do not reflect any 
complaint, finding, or diagnosis of a psychiatric condition.  
A December 2003 VA treatment record shows that the veteran 
met with a social worker, but discussed his financial status.  
In addition, no diagnosis related to a psychiatric condition 
was given.

The Board finds that the medical evidence in this case fails 
to establish the veteran has a current psychiatric condition, 
and neither he nor his representative has presented, 
identified, or even alluded to the existence of any such 
evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for a psychiatric condition, claimed as secondary 
to a service-connected condition, must be denied because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

C.  Both Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has an erectile 
dysfunction that is related to service and a psychiatric 
condition that is related to a service-connected disability, 
these claims turn on the matter of medical relationship and 
current diagnosis.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for erectile dysfunction and a psychiatric 
disability, claimed as secondary to a service-connected 
condition, must be denied.  In reaching these conclusions, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, in the absence of any competent evidence to support 
either claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for erectile dysfunction is denied.

Service connection for a psychiatric disability, claimed as 
secondary to a service-connected condition, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


